Per Curiam. Ho brief has been filed for the defendants in error, and under the rule the decree is subject to reversal pro forma for this reason, unless the court on examination of the record shall deem it proper to decide the case on its merits. The counsel for defendants in error have filed a statement in writing, to the effect that they have withdrawn from the case, and we are urged by counsel for plaintiffs in error not to reverse the case fro forma, but to decide it on the merits. The object of the bill and the scope of the decree is to enforce the specific performance of a written contract to make a lease on certain lands for " oil privileges.” After a careful examination of the record, we are of opinion that the contract in question is somewhat too indefinite in its terms, and the relief sought too inequitable, all the circumstances fully considered, to justify the interposition of a court of chancery; and that the proof is not sufficient to establish the material allegation that oil was found “in paying quantities” within the meaning of that term as employed in the contract and as explained by the witnesses. We are therefore of opinion that the decree should be reversed and the bill dismissed. Beversed and bill dismissed.